 Case 2:20-cr-20466-VAR-DRG ECF No. 17, PageID.70 Filed 11/04/20 Page 1 of 8




                      UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTICT OF MICHIGAN
                            SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,
                                          Case No. 20-20466
v.                                        Honorable Victoria A. Roberts

PHOUTHASONE VONGPHACHANH,

     Defendant.
_______________________________/

        ORDER DENYING DEFENDANT PHOUTHASONE
 VONGPHACHANH’S EMERGENCY MOTION FOR BOND [ECF No. 13]


I.    INTRODUCTION

      Phouthasone Vongphachanh’s emergency motion for bond is before

the Court. A hearing is unnecessary.

      The Court DENIES Vongphachanh’s motion [ECF No. 13].

II.   BACKGROUND

      On September 30, 2020, Vongphachanh was charged in an

indictment with possession with intent to distribute crack cocaine and

cocaine, in violation of 21 U.S.C. § 841(a)(1).

      Vongphachanh made his initial appearance on October 14, 2020.

      In anticipation of a detention hearing, Pretrial Services issued a report

recommending that the Court deny bond and detain Vongphachanh
Case 2:20-cr-20466-VAR-DRG ECF No. 17, PageID.71 Filed 11/04/20 Page 2 of 8




pending trial because there is not a condition or combination of conditions

that can reasonably assure his appearance and the safety of the

community. In support of this recommendation, Pretrial Services indicated

that Vongphachanh presents: (1) “a risk of nonappearance because of his

ties to a foreign country, [the] nature of the instant offense, [his] failure to

appear while on supervision, unknown citizenship status, the use of

aliases, and substance use history”; and (2) “a danger to the community

because of his past criminal history, [his participation] in criminal activity

while on supervision/parole, and [the] nature of [his] offense.” [See Pretrial

Services Report, at pp. 10-11 (Oct. 16, 2020)].

      The report listed Vongphachanh’s criminal history. In addition to

convictions for lesser offenses, Vongphachanh has multiple felony

convictions for drug distribution and firearm offenses and a conviction for

felony armed robbery. Although Vongphachanh is only 35 years old, he

has 11 total felony convictions – not to mention several other felony

charges which were dismissed at sentencing as part of larger plea deals.

      The Pretrial Services report demonstrates that Vongphachanh has

routinely failed to comply with court orders. He violated his conditions of

parole and/or release on numerous occasions and failed to appear for court

dates more than once. Vongphachanh also violated conditions of a

                                        2
Case 2:20-cr-20466-VAR-DRG ECF No. 17, PageID.72 Filed 11/04/20 Page 3 of 8




personal protective order filed against him. Similarly, Vongphachanh

demonstrated a lack of respect for law enforcement by attempting to flee

from officers initiating traffic stops.

      Per the report, Vongphachanh was incarcerated from 2012 to May

2016. He was discharged from parole in October 2017, and he committed

the underlying offenses a year-and-a-half later – in April 2019.

        Vongphachanh appeared for a detention hearing before Magistrate

Judge David R. Grand on October 16, 2020. After argument from the

government and defense counsel, Magistrate Judge Grand ordered

Vongphachanh detained pending trial. He found that the government

proved: (1) by clear and convincing evidence that no condition or

combination of conditions will reasonably assure the safety of any other

person and the community; and (2) by a preponderance of the evidence

that no condition or combination of conditions will reasonably assure

Vongphachanh’s appearance. In an order of detention entered October 19,

2020, Magistrate Judge Grand explained:

      [V]irtually every factor the Court must consider under the Bail
      Reform Act favors Vongphachanh’s pre-trial detention. The
      nature and circumstances of the offenses charged involve his
      distribution of dangerous drugs. There is substantial evidence
      that he is both a risk of flight and a danger to the community.
      He has fled from the police multiple times, uses aliases, was
      caught with false identification, and is not a lawful U.S. citizen.
      His conduct when authorities have tried to arrest him shows he
                                          3
 Case 2:20-cr-20466-VAR-DRG ECF No. 17, PageID.73 Filed 11/04/20 Page 4 of 8




        is very willing to put others in harms way if it will allow him to
        escape. His history and characteristics all reflect extremely
        negatively on him. He has multiple convictions for violent
        conduct, firearms and drug offenses, and 11 total felony
        convictions. He routinely did poorly under court supervision,
        and often violated his probation and/or parole by engaging in
        additional criminal activity. He has had a personal protection
        order filed against him that he violated. He has failed to appear
        in court in prior criminal cases. He has a drug problem, and
        very limited work history. Although Vongphachanh has a
        girlfriend with whom he shares two children (and another on the
        way), those facts are far outweighed by the dangerous
        behaviors he has displayed over his entire adult life and the risk
        (as shown by his prior attempts to avoid apprehension) he
        would flee to avoid prosecution and the significant prison
        sentence he likely would receive if convicted.

[ECF No. 9, PageID.14].

        On October 28, 2020, Vongphachanh filed an emergency motion for

bond.

III.    ANALYSIS

        Although Vongphachanh labels his motion an emergency, he fails to

identify an emergency in his papers. Vongphachanh merely states that he

is the sole provider for his pregnant fiancé and two young children.

        Additionally, although he is the moving party, Vongphachanh fails to

provide the relevant standard for bond review. For this reason alone, the

Court should deny his motion. However, the Court ignores Vongphachanh’s

procedural deficiencies and proceeds to the merits.



                                        4
Case 2:20-cr-20466-VAR-DRG ECF No. 17, PageID.74 Filed 11/04/20 Page 5 of 8




      Under the Bail Reform Act, a defendant may be detained pending trial

only if the Court “finds that no condition or combination of conditions will

reasonably assure the appearance of the person as required and the safety

of any other person and the community[.]” 18 U.S.C. § 3142(e); United

States v. Stone, 608 F.3d 939, 945 (6th Cir. 2010). The default position of

the law is that a defendant should be released pending trial. Stone, 608

F.3d at 945. That default is modified for certain defendants based on the

offense charged. In such cases, a rebuttable presumption in favor of

detention exists.

      Vongphachanh is subject to a rebuttable presumption of detention

under 18 U.S.C. § 3142(e)(3)(A), because he is charged with possession

with intent to distribute a controlled substance in violation of 21 U.S.C. §

841(a)(1) – an offense which carries a maximum term of imprisonment

exceeding ten years. See 18 U.S.C. § 3142(e)(3)(A)(“Subject to rebuttal by

the person, it shall be presumed that no condition or combination of

conditions will reasonably assure the appearance of the person as required

and the safety of the community if the [Court] finds that there is probable

cause to believe that the person committed . . . (A) an offense for which a

maximum term of imprisonment of ten years or more is prescribed in the

Controlled Substances Act. . .”).

                                       5
Case 2:20-cr-20466-VAR-DRG ECF No. 17, PageID.75 Filed 11/04/20 Page 6 of 8




      The presumption in favor of detention imposes a burden on

Vongphachanh to produce evidence that he does not pose a danger to the

community or a risk of flight. Stone, 608 F.3d at 945. While this is “not a

heavy burden,” Vongphachanh must produce “at least some evidence.” Id.

      When evaluating whether a defendant should be detained, the Court

must consider: (i) the nature and circumstances of the charges, including

whether they involve a firearm; (ii) the weight of the evidence; (iii) the

history and characteristics of the defendant, including his past conduct and

criminal history; and (iv) the nature and seriousness of the danger to any

person or the community that would be posed by the defendant’s release.

18 U.S.C. § 3142(g).

      In support of his motion, Vongphachanh says he does not pose a

danger to the community because “this is a nonviolent situation” and he

“has remained trouble free since 2012.” [ECF No. 13, PageID.23-24].

Vongphachanh fails to acknowledge two things: (1) “drug trafficking is a

serious offense that, in itself, poses a danger to the community,” see United

States v. Stone, 608 F.3d 939, 947 n.6 (6th Cir. 2010); and (2) he was

incarcerated the majority of time between 2012 and the date he committed

the underlying offense in April 2019.




                                        6
Case 2:20-cr-20466-VAR-DRG ECF No. 17, PageID.76 Filed 11/04/20 Page 7 of 8




      Vongphachanh says he does not pose a flight risk because: (1)

“between [the date of his offense in April 2019] and this date, [he] and his

attorney . . . contacted the authorities . . . on a number of occasions

attempting to ascertain whether or not an arrest warrant had issued”; (2) “a

tether can be placed on [him] to track his whereabouts . . . [and] ensure

[his] return to court”; and (3) “[he] has substantial ties to this community

(children, employment and fiancé).” [ECF No. 13, PageID.24].

      Vongphachanh asks the Court to release him to live with his fiancé;

he says she has no criminal history and has agreed to be a third-party

custodian.

      After considering the factors set forth in 18 U.S.C. § 3142(g) and the

parties’ arguments, the Court finds that Vongphachanh is not entitled to

bond. Vongphachanh fails to produce sufficient evidence that he does not

pose a danger to the community or a risk of flight; thus, he fails to rebut the

presumption of detention.

      Moreover, the government establishes by clear and convincing

evidence that no condition or combination of conditions of release will

reasonably assure the safety of the community. The government also

shows by a preponderance of evidence that no condition or combination of

conditions of release will reasonably assure Vongphachanh’s appearance.

                                       7
Case 2:20-cr-20466-VAR-DRG ECF No. 17, PageID.77 Filed 11/04/20 Page 8 of 8




      Indeed, in addition to the reasons set forth by Magistrate Judge

Grand in the above excerpt from the order of detention, the Court believes

the following factors are reasons for Vongphachanh’s detention: (1) the

strong weight of evidence against him; (2) the lengthy period of

incarceration Vongphachanh faces if convicted; (3) Vongphachanh’s prior

criminal history; (4) his participation in criminal activity while on probation,

parole, or supervision; (5) his history of violence, use of weapons, and

substance abuse; (6) his lack of stable employment; (7) his lack of legal

status in the United States; and (8) his prior failures to appear in court as

ordered, prior attempts to evade law enforcement, use of aliases and false

documents, and prior violations of probation and parole.

IV.   CONCLUSION

      The Court DENIES Vongphachanh’s emergency motion for bond

[ECF No. 13].

      IT IS ORDERED.

                                            s/ Victoria A. Roberts
                                            Victoria A. Roberts
                                            United States District Judge

Dated: November 4, 2020




                                        8
